Petition for writ of certiorari denied. Petitioner’s motion for stay of judgment and proceedings in Superior Court and of order of State Labor Relations Board pending court’s determination on issu*931anee of writ is denied. Petitioner’s motion for stay of judgment and proceedings in Superior Court and of order of State Labor Relations Board pending court’s decision on merits denied.
Adler, Pollock & Sheehan, Inc., Patrick A. Liguori, for petitioner. Giovanni Folearelli, for Rhode Island Public Employees, Council 70, AFSCME, AFL-CIO; Vincent F. Kane, for respondent.
Joslin, J., not participating.